Citation Nr: 0331721	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  95-27 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation greater than 30 
percent for post-traumatic vascular headaches prior to 
January 31, 2000.

3.  Entitlement to an initial evaluation greater than 50 
percent for post-traumatic vascular headaches beginning on 
January 31, 2000.

4.  Entitlement to an initial evaluation greater than 20 
percent for chronic lower back pain with annular bulge at L4-
L5, L5-S1.

5.  Entitlement to an initial evaluation greater than 10 
percent for chronic right thumb sprain.

6.  Entitlement to an initial evaluation greater than 10 
percent for bilateral pes planus.

7.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


REMAND

The veteran served on active duty from October 1978 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in May 1994 
and May 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in, respectively, Honolulu, Hawaii and 
Buffalo, New York.

The Board has reviewed the claims file and finds that further 
action is required before the completion of appellate action.  
Specifically, the veteran indicated in his initial VA Form 9, 
Appeal to Board of Veterans' Appeals, filed in August 1995, 
that he wished to appear personally and give testimony before 
a member of the Board.

The veteran was afforded an opportunity to testify before an 
RO hearing officer appearing at the local RO in September 
1995.  Notice was given by letter in August 1995.  The 
veteran failed to report.  However, an undated notice is in 
the file indicating that transfer of the veteran's claims 
file was requested pursuant to the veteran's relocation.

In January 2000, the veteran filed another VA Form 9 in which 
he again indicated his wish to appear personally at a hearing 
before a member of the Board appearing at the local VA 
office, "if requested/required."  The veteran was again 
afforded a hearing before an RO hearing officer at the local 
RO in March 2002.  He reported for this hearing at the 
transcript is of record.  Nonetheless, the veteran voiced his 
continuing disagreement with the RO's decision and, in 
particular, the hearing officer's decision in a statement 
received in September 2002.

The veteran may have a hearing before both a local RO hearing 
officer and a member of the Board (now Veterans Law Judge).  
The claims file does not show that the veteran has waived his 
request for hearing before a Veterans Law Judge.

There was a significant change in the law during the pendency 
of this appeal.  The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  This law redefines the VA's duty 
to assist, enhances its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the well-grounded claim requirement.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West 2002).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in DAV 
v. Sec'y of VA.  The Federal Circuit found that the 30-day 
period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should schedule a hearing for 
the veteran before a Veterans Law Judge 
appearing at the local RO.

2.  In addition, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





